Citation Nr: 1718257	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-40 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim of service connection for chest pains, shortness of breath, and sinus brachycardia (heart disability).

3.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome (CFS), also claimed as chronic pain syndrome.

4.  Whether a November 2005 notice of disagreement (NOD) was timely with respect to a November 2004 rating decision.

5.  Entitlement to a rating in excess of 40 percent for status post lumbar discogenic disease (back disability).

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1969 and from November 1970 to December 1987. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 40 percent for back disability and declined to reopen previously denied claims of service connection for headaches, heart disability, and CFS.  The Veteran's claims file is now in the jurisdiction of the Baltimore, Maryland, RO.

In August 2016, the Veteran and his spouse presented testimony at a Central Office Board hearing before the undersigned; a transcript of the hearing is in the Veteran's record.  (At the hearing, the Veteran raised the issue of an earlier effective date (in 1992) for an increased rating for back disability.  As no increased rating has yet been granted, discussion of an effective date for such increase is a premature "downstream" issue and will not be addressed herein.)

The issue of entitlement to SMC based on the need for aid and attendance was raised on the record during the August 2016 Board hearing.  This claim is under the Board's jurisdiction as part and parcel of his increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991); 38 C.F.R. § 3.155(d)(2).  The Board acknowledges that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is also part of any increased rating claim.  However, the record reflects that the RO is currently adjudicating an appeal initiated with respect to a June 2015 rating decision denying entitlement to TDIU.  (See August 2016 correspondence).  Consequently, the Board declines jurisdiction of that issue at this time.

The issues of service connection for (1) a cervical spine disability, (2) stroke, (3) traumatic brain injury (TBI), and (4) excessive sweating have been raised on the record during the August 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in correspondence received in September 2012, the Veteran raised the issues of (5) entitlement to benefits under 38 U.S.C.A. § 1151 and (6) clear and unmistakable error (CUE) in an unspecified rating decision, which have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those matters and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of (1) entitlement to service connection for heart disability (on de novo review), whether new and material evidence has been received to reopen claims of service connection for (2) headaches and (3) CFS, (4) the timeliness of a November 2005 NOD, (5) entitlement to a rating in excess of 40 percent for a back disability, and (5) entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Evidence received since the November 2004 rating decision tends to show that the Veteran has been diagnosed with additional heart disabilities (not previously considered); relates to an unestablished fact necessary to substantiate the claim of service connection for heart disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for heart disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Inasmuch as this decision reopens the claim of service connection for heart disability (and remands the remaining matters, including consideration of the reopened claim on de novo review), there is no reason to belabor the impact of the notice and assistance requirements, since any defect or omission is harmless. 

The Board acknowledges that there is a question as to whether a November 2005 NOD is timely (discussed in the remand portion, below).  If the November 2005 NOD is determined to be timely, the November 2004 rating will not be final, and the Board's analysis with respect to the matter of whether new and material evidence has been received regarding a heart disability may be rendered moot.  However, as the Board finds that new and material evidence has been submitted since November 2004, and has identified additional development necessary to fully adjudicate the underlying claim on the merits, it finds that delaying action now would only serve to potentially delay access to benefits, should they be granted.  In other words, the Veteran is best served by adjudicating the claim to reopen and initiating the development process, rather than delaying the identified development (and any potential benefits resulting from that development) until after resolution of the NOD timeliness matter.  The Board further notes that the timeliness of the NOD, which speaks to the finality of the November 2004 rating decision, is relevant to establishing the effective date of any subsequently granted benefits, which is a "downstream" issue from the matter of service connection.  Consequently, the Board finds that the Veteran is not prejudiced by the Board's consideration, at this time, of the matter decided below.        

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In a November 2004 rating decision (which is, for the limited purpose of this discussion, considered final), the AOJ determined that the more probative medical evidence of record did not indicate a nexus between any currently diagnosed heart disability, including non-obstructive coronary artery disease (CAD) and any cardiac symptoms noted during active service.  

Since that time, the Veteran has received diagnoses of severe obstructive CAD and supraventricular arrhythmia.  (See summary in May 2014 VA examination).  
This evidence is clearly "new," because the diagnoses postdate the November 2004 rating decision.  The Board finds that they are also "material," as they represent additional cardiac diagnoses not previously considered in prior adjudication, relate to a previously unestablished element of service connection, and raise a reasonable possibility of substantiating the underlying claim.  Consequently, the claim of service connection for heart disability may be reopened.



ORDER

The appeal to reopen a claim of entitlement to service connection for heart disability is granted.


REMAND

While the Board regrets the additional delay inherent in this remand, substantial additional development is necessary prior to further appellate consideration of the matters remaining on appeal.

Development for Identified Records

The Veteran has indicated on multiple occasions that he is in receipt of Social Security Administration (SSA) disability benefits.  (See, e.g., August 2016 Board hearing, March 2015 VA examination (SSA benefits due to back disability), August 2013 VA examination (SSA benefits due to heart disability), November 2005 NOD.)  As the "duty to assist" extends to obtaining federal records, to explicitly include SSA disability records, where they may be relevant to the issue under consideration, remand is necessary to acquire those records for association with the claims file.  See 38 C.F.R. § 3.159(c)(2).

The record suggests that pertinent private treatment records may be outstanding.  At the August 2016 Board hearing, the Veteran stated that he received treatment from "Dr. Fahmi," as well as from a "Dr. Martin" or "Dr. Miller."  It does not appear that those records have been sought/obtained for association with the record; they should be sought on remand.

Additionally, the Veteran previously identified records from "Dr. Reel" as pertinent to his claim and completed a release to allow VA to obtain those records on his behalf.  In April 2015, Dr. Reel's office stated that they could not locate the Veteran in their system.  However, the Board notes that the claims file contains records from Dr. Reel dated both prior and subsequent to April 2015, (see, e.g., October 2009 letter from Dr. Reel and December 2016 record from MedStar St. Mary's Hospital (identifying Dr. Reed as the Veteran's physician)) suggesting that his office erred in their determination that no records were available.  On remand, records from Dr. Reel should again be sought.

Agent Orange Exposure

On May 2014 VA examination, the examiner opined that the Veteran's heart disability was related to a history of Agent Orange exposure.  The record does not establish that the Veteran was so exposed.  As such exposure would entitle the Veteran to presumptive service connection for ischemic heart disease, the AOJ should make a formal finding as to any such exposure.

Examinations

During the November 2016 Board hearing, the Veteran testified that he was diagnosed with hypertension during active service and that his hypertension is the underlying cause of his current heart disease.  The May 2014 VA examiner cited hypertension as a cause of the Veteran's heart disease, and stated that hypertension was first diagnosed in the 1970s, i.e., during the Veteran's active service.  It is not clear whether this history was based on the Veteran's lay report or review of the record.  Remand for additional VA examination to determine the etiology of the Veteran's hypertension is required.  

Regarding the Veteran's service-connected back disability, further examination is needed to resolve inconsistencies in the record (compare April 2008 VA examination, noting limitation of flexion, daily incapacitation, and inability to walk more than 1/4 mile, with August 2013 VA examination, noting no evidence of any difficulty or pain in movement and full range of motion) and to determine whether additional ratings are warranted for neurological abnormalities, such as bowel impairment (see August 2013 VA examination) and radiculopathy (see March 2015 VA examination, noting radicular symptoms but not specifying whether such were manifestations of the service-connected disability).  

Timeliness of November 2005 NOD (Manlicon)

The Veteran was notified of the November 2004 rating decision (denying service connection for heart disability and declining to reopen a claim of service connection for CFS) on November 5, 2004, but his NOD was not received until November 22, 2005.  He was notified later that month that his NOD was not timely and advised that he could appeal that determination.  In January 2006 correspondence, the Veteran (timely) expressed disagreement with the AOJ's determination that his November 2005 NOD was not timely.  No statement of the case (SOC) was issued in response to the NOD regarding the timeliness of the November 2005 NOD.  Under these circumstances, the Board is required to remand the matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  

SMC 

The matter of entitlement to SMC is inextricably intertwined with the other matters remanded herein.  Consequently, consideration of SMC must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Obtain for the record all records of VA evaluations and treatment the Veteran has received (that are not already associated with the claims file).  Also, ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include Drs. Fahmi, Miller/Martin, and Reel.  Obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  Arrange for any development necessary to determine whether the Veteran was exposed to Agent Orange.  Efforts to confirm such exposure should be documented for the record.

4.  After instructions (1), (2), and (3) are completed, schedule the Veteran for a VA examination to determine the nature and cause of his heart disability.  The claims file and a copy of this remand must be provided to the examiner for review. 

(a) Please identify the Veteran's heart disability by diagnosis(es).

(b) Please identify the likely cause for each disability diagnosed.  Specifically, is it at least as likely as not (defined as a 50% or greater probability) that such disability is related to service or to another disability that first manifested during active service (i.e., hypertension, if such is clinically shown to have manifested during active service)? If not, please identify the causal factor(s) considered more likely for each diagnosed disability.

A detailed explanation (rationale) is requested for all opinions provided (to include for any finding that hypertension first manifested during active service, if the examiner determines that such is the case).  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material used.  If separate examinations are necessary to determine the questions presented, such should be arranged.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After instructions (1), (2), and (3) are completed, the AOJ should arrange for appropriate VA examinations to assess the severity of the Veteran's back disability.  The entire record must be reviewed by the examiner in conjunction with the examination and any tests or studies deemed necessary, to specifically include testing for range of motion and pain on both active and passive motion, and in weight-bearing and non-weight bearing, as well as for any related neurological manifestations.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 and General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  

The examiner should specifically note the presence or absence of related neurological manifestations, including bowel dysfunction and any neurological impairments of the upper and lower extremities, and distinguish to the extent possible, symptoms associated with the Veteran's service-connected back disability from those associated with any other disability (e.g., cervical spine disability or chronic pain syndrome).

The examiner should comment on the nature and degree of functional impairment that is due to each disability, to include any functional impairment due to medication used to treat the disabilities at issue.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 

In responding the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records, and address any discrepancies in the level of disability/functional impairment recorded, to specifically include the apparent conflict in functional impairment noted on prior examinations (see, e.g., April 2008 VA examination, noting limitation of flexion, daily incapacitation, and inability to walk more than 1/4 mile and August 2013 VA examination, noting no evidence of any difficulty or pain in movement and full range of motion).  

The examiner must address the Veteran's statements that the back disability results in neurological and other manifestations, to include fecal incontinence, radiculopathy, frequent falls, loss of consciousness, frequently dropping items, daytime drowsiness, and sleep disruption.  (See, e.g., August 2016 Board hearing transcript). 

The examiner should specifically comment on the expected impact the Veteran's service-connected back disability (and any related disabilities) would have on employment, noting the types of work that may be impacted by his service-connected disabilities.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material used.  If separate examinations are necessary to determine the questions presented, such should be arranged.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Issue an SOC addressing the matter of the timeliness of the November 2005 NOD.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

7.  Then, arrange for any additional development indicated (to include VA examinations, if necessary to adjudicate any reopened claims) and readjudicate the matters remaining on appeal, to include entitlement to SMC.  If any remain denied, issue an appropriate supplemental SOC, and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


